Case: 13-11196    Date Filed: 09/25/2013   Page: 1 of 5


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11196
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:08-cr-00166-SDM-TBM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

INOCENCIO RAMIREZ-VELAZCO,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (September 25, 2013)

Before CARNES, Chief Judge, MARTIN and FAY, Circuit Judges.

PER CURIAM:
               Case: 13-11196     Date Filed: 09/25/2013    Page: 2 of 5


      Inocencio Ramirez-Velazco appeals his statutory maximum sentence of two

years imprisonment, six months above the advisory guidelines range, imposed

following the revocation of his supervised release under 18 U.S.C. § 3583(e)(3).

Ramirez-Velazco, a Mexican national, was originally sentenced to 30 months

imprisonment, to be followed by three years of supervised release, for illegally

reentering the United States after his deportation for felony convictions. After

completing his custodial term and being removed to Mexico, Ramirez-Velazco

violated the conditions of his supervised release by, once again, illegally reentering

the United States and obtaining two additional criminal convictions — a federal

conviction for being found in the country after deportation and a state conviction

for possessing a forged citizenship document. He contends that the sentence

imposed following the revocation of his supervised release was procedurally

unreasonable because the district court employed a rigid mathematical approach

that assumed that any term less than his original sentence for illegal reentry would

be insufficient to satisfy the purposes of sentencing. He asserts that the district

court’s formulaic approach bypassed consideration of the advisory guidelines

range reflected in Chapter 7 of the Sentencing Guidelines and ran afoul of the

federal policy of individualized sentencing.

      A district court, upon finding that the defendant has violated a condition of

his supervised release, may revoke that supervised release and impose a term of


                                           2
              Case: 13-11196     Date Filed: 09/25/2013    Page: 3 of 5


imprisonment after considering the sentencing factors set forth in 18 U.S.C. §

3553(a). 18 U.S.C. § 3583(e); see United States v. Velasquez Velasquez, 524 F.3d

1248, 1252 (11th Cir. 2008). In reviewing the procedural reasonableness of a

sentence, we must ensure that the district court committed no significant

procedural error, such as failing to accurately calculate the applicable guidelines

range, treating the sentencing guidelines as mandatory, failing to consider the §

3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to

adequately explain the chosen sentence, including any deviation from the advisory

guidelines range. Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 597

(2007). The § 3553(a) factors include the nature and circumstances of the offense,

the history and characteristics of the defendant, the need to afford adequate

deterrence to criminal conduct and protect the public from future crimes of the

defendant, and the applicable guidelines range. 18 U.S.C. § 3553(a).

      At Ramirez-Velazco’s revocation hearing, the government requested an

upward variance from the guidelines range of 12 to 18 months imprisonment based

on his long history of deportations followed by illegal entries into the United States

and the need to adequately deter him from committing similar offenses in the

future. Ramirez-Velazco bristled at the notion that sentencing decisions should

primarily be driven by considerations of deterrence, remarking that the entire

process was simply “a numbers game where we just try and move around months


                                          3
              Case: 13-11196     Date Filed: 09/25/2013    Page: 4 of 5


to see . . . what works and what doesn’t.” The district court, responding to that

particular argument, stated that “it’s probably not an entirely irrational conclusion

that if the purposes of Section 3553 were not accomplished by a sentence of X

months, it is unlikely that the same purposes would be better served by a sentence

of X months minus some positive integer Y months.” The court then imposed a

statutory maximum sentence of two years imprisonment, explaining that it had

considered the § 3553(a) factors, including the advisory guidelines range, and

concluded that a lesser sentence would not be sufficient to accomplish the goals of

sentencing given Ramirez-Velazco’s “lack of recognition of his responsibilities”

under the conditions of his supervised release and his persistent history of

committing similar offenses.

      Ramirez-Velazco has not demonstrated that the district court committed any

significant procedural error in imposing that sentence. Although he suggests that

the district court effectively abdicated its discretion and ignored the Chapter 7

policy statements because it used mathematically formulaic language in discussing

the sentence, the district court used that language only in response to Ramirez-

Velazco’s own argument about the apparent futility of “moving months around.”

As the record makes clear, the district court did consider the § 3553(a) factors in

selecting a sentence tailored to the individual circumstances of the case before it,

including the advisory guidelines range, Ramirez-Velazco’s criminal history and


                                          4
              Case: 13-11196     Date Filed: 09/25/2013   Page: 5 of 5


characteristics, and the need to promote respect for the law, afford adequate

deterrence, and protect the public from further criminal offenses. Because there is

no merit to Ramirez-Velazco’s contention that the district court imposed a

procedurally unreasonable sentence, we affirm.

      AFFIRMED.




                                         5